Name: Commission Regulation (EEC) No 2141/79 of 28 September 1979 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture for Denmark, France, Ireland, Italy and the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10. 79 Official Journal of the European Communities No L 247/37 COMMISSION REGULATION (EEC) No 2141 /79 of 28 September 1979 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture for Denmark, France, Ireland, Italy and the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Article 5 (2) of Regulation (EEC) No 878 /77 provides that, as regards in particular the amounts fixed in ECU which are not connected with the fixing of prices , an increase may be provided for ; whereas use should be made of this to the extent necessary to avoid any diminution in national currency of the amounts concerned ; whereas it appears appropriate in view of Council Regulation (EEC) No 1265 /79 of 25 June 1979 amending, with respect to the German mark and the currencies of the Benelux countries , Regulation (EEC) No 878 /77 on the exchange rates to be applied in agriculture (7), to fix this increase at 1 ¢ 1 10 % ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Management Committees and of the Standing Committee on Agricultural Structures , Having regard to Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture ( l ), as last amended by Regu ­ lation (EEC) No 2139/79 (2), and in particular Article 5 thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 1054/78 of 19 May 1978 laying down detailed rules for the application of Council Regu ­ lation (EEC) No 878 /77 on the exchange rates to be applied in agriculture and repealing Regulation (EEC) No 937/77 (3 ), as last amended by Regulation (EEC) No 1363/79 (4), laid down that the provisions of the last subparagraph of Article 4 ( 1 ) of Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653 /68 on conditions for alterations to the value of the unit of account used for the common agricultural policy ( 5), should apply only to advance fixings and to certificates or titles attesting them issued before 12 May 1978 with respect to the representative rates fixed by Regulation (EEC) No 976/78 (6); HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 1054/78 , paragraph 2 is replaced by the following paragraphs : ' 2 . The provisions of the last subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134/68 shall apply only to advance fixings and to certi ­ ficates or titles attesting them issued within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193 /75 ('):  before 22 June 1979 with regard to the representative rates referred to in Article 2a (7) of Regulation (EEC) No 878 /77 , in the version introduced by Regulation (EEC) No 1265 /79 , for the products and the Member States concerned and as from the dates therein stated,  before 1 October 1979 with regard to the rep ­ resentative rates referred to in Article 2a (3), (4), (5), (6) and ( 8 ) of Regulation (EEC) No 878 /77 in the version introduced by Regulation (EEC) No 2139/79 (2) for the products and the Whereas Regulation (EEC) No 2139/79 amended Article 2a of Regulation (EEC) No 878 /77 to take account of the fixing of the new representative rates for the Danish krone, the French franc , the pound sterling, the Irish pound and the Italian lira, taking effect theoretically on 1 October 1979 ; whereas it is appropriate therefore to supplement Regulation (EEC) No 1054/78 ; (') OJ No L 106, 29 . 4 . 1977 , p. 27 . ( 2 ) OJ No L 246 , 29 . 9 . 1979 , p. 76 . ( 3 ) OJ No L 134 , 22 . 5 . 1978 , p. 40 . ( 4) OJ No L 163 , 2 . 7 . 1979 , p. 23 . ( 5 ) OJ No L 188 , 1 . 8 . 1968 , p . 1 . C) OJ No L 125 , 13 . 5 . 1978 , p . 32 . ( 7 ) OJ No L 161 , 19 . 6 . 1979, p. 2 . No L 247/38 Official Journal of the European Communities 1 . 10. 79 Member States concerned and as from the dates therein stated . 2 . The amounts listed in the Annex are altered in the manner therein stated . 0) OJ No L 25 , 31 . 1 . 1975 , p . 10 . O OJ No L 246 , 29 . 9 . 1979 , p . 76 .' 3 . With regard to the amounts appearing in the Annex, Member States shall implement the measures for the purpose of complying with the provisions of paragraph 2 by 1 January 1980 . Article 3 This Regulation shall enter into force on 1 October 1979 . Article 2 1 . The Annex to Regulation (EEC) No 1054/78 is replaced by the Annex to this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 September 1979 . For the Commission Finn GUNDELACH Vice-President 1 . 10 . 79 Official Journal of the European Communities No L 247/39 ANNEX A Amounts specified in the Council Directive of 17 April 1972 on the modernization of agricultural holdings (') Altered by Regulation (EEC) No 1054/78 of 19 May 1978 (') and amounting to Are replaced by the following amounts Article 8 (2) 43 030 u.a. /MWU 52 599 ECU/MWU Article 9 (2) 10 765 u.a . 54 565 u.a . per investment 13 158 ECU 66 699 ECU per investment Article 10 and Article 1 of the Council Directive of 15 May 1973 ( 2) 48.2 u.a . /ha 32-6 u.a . /ha 16 .6 u.a . /ha 4 820 u.a. /farm 3 260 u.a. /farm 1 660 u.a. /farm 58.9 ECU/ha 39.9 ECU/ha 20.3 ECU/ha 5 888 ECU/farm 3 990 ECU/farm 2 031 ECU/farm Article 11 ( 1 ) 614 u.a . 751 ECU Article 12 2 691 u.a . 8 072 u.a . 3 290 ECU 9 867 ECU (') OJ No I. 96, 23 . 4 . 1972 , p. 1 . (') OJ No 1 . 153 , 9 . 6 . 1973 , p. 24 . (') OJ No I. 134 , 22 . 5 . 1978 , p. 40 . B Amounts specified in the Council Directive of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas Amended by Regulation (EEC) No 1054/78 of 19 May 1978 and amounting to Are replaced by the following amounts Article 7 ( 1 ) Article 7 ( 1 ) (a) Article 7 ( 1 ) (b) 16 .6 u.a . /ABU or ha 53.7 u.a. /ABU 53 .7 u.a . /ha of area under forage 53 .7 u.a . / ha 20.3 ECU/ABU or ha 65.6 ECU/ABU 65.6 ECU/ha of area under forage 65.6 ECU/ha Article 10 (2) 10 765 u.a . /holding 13 158 ECU/holding